Electronically Filed
                                                       Supreme Court
                                                       SCAD-XX-XXXXXXX
                                                       22-DEC-2021
                                                       10:05 AM
                                                       Dkt. 14 OSUS
                         SCAD-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                 OFFICE OF DISCIPLINARY COUNSEL,
                           Petitioner,

                               vs.

              THOMAS DOMENICO SANDS, (HI Bar #9682),
                            Respondent.


                        ORIGINAL PROCEEDING
                      (ODC Case No. 21-0228)

                               ORDER
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins JJ.)

          Upon consideration of the November 27, 2021 response,

filed by Respondent Thomas Domenico Sands, to this court’s

October 27, 2021 Notice and Order, issued pursuant to Rule 2.15

of the Rules of the Supreme Court of the State of Hawai#i (RSCH),

and the record in this matter, we note that, on January 29, 2021,

the United States Bankruptcy Court for the Central District of

California, in addition to other disciplinary measures, suspended

Respondent Sands for two years from practice in its courts after

it determined that Sands had misrepresented the truth, under

oath, in the course of a Chapter 11 bankruptcy matter in its

courts, by falsely declaring under penalty of perjury that he had

fulfilled requirements to meet and confer with the opposing
party, and had then subsequently refused to explain his conduct

despite multiple opportunities to do so.   We further note that

the Supreme Court of California subsequently reciprocally

disciplined Respondent Sands for that misconduct by imposing a

suspended two-year suspension, a three-year probationary period,

and an actual 90-day suspension of Respondent Sands’s license to

practice law in California.   The California Supreme Court also

imposed additional disciplinary requirements upon Respondent

Sands, including completion of relevant CLE classes and the

successful passing of the Multistate Professional Responsibility

Examination, as well as the submission of regular reports to the

state disciplinary authorities.   In mitigation, we find that

Respondent Sands willingly admitted his misconduct and has a

previously clean disciplinary record in both this jurisdiction

and in California.

          Based upon a review of the record, we conclude that the

misconduct engaged in by Respondent Sands, if committed in this

jurisdiction, would constitute a violation of Rule 8.4(c) of the

Hawai#i Rules of Professional Conduct (2014), and would warrant a

period of suspension.   Therefore,

          IT IS HEREBY ORDERED that Respondent Thomas Domenico

Sands is suspended from the practice of law in this jurisdiction

for a period of 90 days, effective 30 days from the entry date of

this order.   Respondent Sands shall comply with the requirements

of RSCH Rule 2.16 with regards to his suspension.

          IT IS FURTHER ORDERED that, as a prerequisite to

                                  2
reinstatement in this jurisdiction, Respondent Sands shall submit

proof of his successful completion of the probation terms imposed

by the Supreme Court of California.

          IT IS FURTHER ORDERED that Respondent Sands shall

provide the Office of Disciplinary Counsel (ODC) copies of any

reports he files with the California State Bar probation

authorities, and shall promptly inform ODC of any communications

he receives from the California State Bar authorities indicating

that probation revocation proceedings have been commenced.

          IT IS FURTHER ORDERED that Respondent Sands is hereby

informed that, if the two-year stayed suspension in California is

revoked or modified, further modification of the instant

discipline may occur, including imposition of a further period of

suspension in this jurisdiction, upon proper motion by ODC.

          IT IS FURTHER ORDERED that the discipline in this

matter is imposed without prejudice to ODC continuing its

investigations into any other ODC matters implicating Respondent

Sands.

          DATED: Honolulu, Hawai#i, December 22, 2021.

                                      /s/ Mark E. Recktenwald

                                      /s/ Paula A. Nakayama

                                      /s/ Sabrina S. McKenna

                                      /s/ Michael D. Wilson

                                      /s/ Todd W. Eddins




                                3